Citation Nr: 1615988	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-28 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Baltimore, Maryland Department of Veteran Affairs (VA) Regional Office (RO). 

The issue on appeal was previously denied by the Board in a May 2015 decision.  Thereafter, the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2016 Joint Motion for Remand (JMR), the Court vacated the May 2015 decision and remanded the issue to the Board.  The details of the JMR are addressed in the remand section below.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the issue of service connection for a low back disorder was previously denied by the Board in a May 2015 decision.  The Veteran appealed the decision to the Court.  In a February 2016 JMR and subsequent order, the Court vacated and remanded the issue to the Board.  Specifically, the JMR noted that the Board had erred in finding that VA satisfied its duty to assist as an April 2014 VA medical opinion did not address whether the Veteran's asserted in-service injury caused his current low back condition, and also because Board failed to address whether VA's duty to assist was met with respect to 38 C.F.R. § 3.159(e)(2) (2015). 

The Board finds that a remand is warranted as the April 2014 VA medical opinion is inadequate.  In March 2014, the Board had remanded the claim for service connection for a low back disorder in order to obtain a medical opinion regarding the likely etiology of the Veteran's currently diagnosed low back disorder.  Specifically, the Board's March 2014 remand directive requested that the examiner provide an opinion  as to "whether it is at least as likely as not that any current back disability, to include radiculopathy, had its onset during active service or is related to any in-service disease, event, or injury, specifically based upon the Veteran's own assertions of in-service injury as well as the medical documentation of record."

A medical opinion was obtained in April 2014.  The VA medical examiner diagnosed the Veteran with lumbar disc degeneration and spondylolisthesis.  The examiner recorded the Veteran's account as to how he hurt his back in service as "while in a plane he would experience turbulence and would be thrown to the ceiling of the plane and hit his head, compression [sic] his spine."  The examiner then opined that the Veteran's current back disability was not related to service because he "is 70 years old and was a truck driver for many years after he left the service.  Without a documented history of a back condition, it is impossible to say if his back condition started in the service.  The Veteran has other risk factors for poor back health including age and stress on his back from driving trucks."

The Board finds that the April 2014 VA medical opinion failed to address whether the Veteran's asserted in-service injury caused his current low back condition.  See Dalton v. Nicholson, 21 Vet.App. 23, 39 (2007) (finding a VA medical opinion inadequate because the examiner ignored lay evidence regarding an in-service injury).  Although the examiner noted the Veteran's lay assertion that he hurt his back from being thrown to the ceiling of the plane and hitting his head, and compressing his spine, an opinion regarding a possible relationship between such in-service injury and the current disability was not provided.  Therefore, the Board finds that a new medical opinion is warranted.  See Dalton, supra; see also Stegall v. West, 11 Vet.App. 268, 271 (1998) (holding that a remand by the Board "confers upon the veteran, as a matter of law, the right to compliance with the remand orders"); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that only substantial, and not absolute, compliance with remand orders is required).
Further, the record contains several references indicating that the Veteran had back surgery in the 1980s.  See, e.g., April 6, 2006, VA treatment record; see also April 2011 VA medical record noting, as per patient, "Multiple back and neck surgeries."  

The February 2016 JMR noted that the Board failed to address whether VA's duty to assist was met with respect to 38 C.F.R. § 3.159(e)(2) (2015).  In order to ensure compliance with VA's duty to assist, the Board is remanding the claim in order to provide the Veteran with notification that he must either, (1) identify and provide authorization for VA to attempt to obtain these treatment records regarding his back surgeries, or (2) obtain and submit these records himself.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice regarding identifying the physicians and medical providers who performed the low back surgeries in the 1980s and provide the Veteran with authorization for VA to obtain these records pursuant to 38 C.F.R. § 3.159.  The Veteran should be notified that he may submit these records himself.  See 38 C.F.R. § 3.159(c)(2).

2.  Obtain a medical opinion from an appropriate VA examiner regarding the likely etiology of the Veteran's lumbar spine disorder (a physical examination is not necessary unless deemed warranted).  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  The examiner should then address the following:

Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current low back disability had its onset during service, or is otherwise related to any in-service disease, event, or injury, including the Veteran's assertion that he hurt his back from being thrown to the ceiling of the plane, hitting his head, and compressing his spine.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




